DETAILED ACTION
This Office Action is in response to the remarks entered on 08/02/2021. Claims 1,2, 7, 8 13 and 14 were amended. No claims were added. No claims were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered. 
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered and they are persuasive, based on the amended limitation of the claims 1, 7 and 13 filed on withdrawn in view of the claim amendment file 08/02/2021. However, upon further consideration, the new ground of rejection is made in view of Fan and further in view of Mirsa. Please see the rejection below. However, an objection of claims 1, 7 and 13 are withdrawn.
Applicant’s Argument: Claims 1-20 stand rejected under 35 U.S.C. § 101, as directed to judicial exception. 
abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes. 
Additionally, the claims are directed to a practical application. More specifically, the claims are generally directed to the practical application of tracking an item without the need for a tracking beacon. 
Additionally, because the claims specifically recite tracking an item, it is respectfully submitted that these claims are far more similar to those of the well-established patentable subject matter analysis of Diamond v. Diehr, Diamond v. Diehr, 450 U.S. 175 (1981) (Diehr) than the claims of Alice. Applicants note that this analysis has been reiterated in the "July 2015 update on Patent Eligibility" (generally referred to as Examination Instructions). Specifically, the claims of the present application are similar to the Examination Instructions example claims 25 and 27, both of which were indicated in the Examination Instructions as eligible subject matter. 
Accordingly, the claims should not be treated as reciting an abstract idea and are patent eligible. 
Examiner’s Response:
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because the claims 1-20 are directed to the abstract idea (Mental process). The claim recites “training the knowledge model to provide a trained knowledge model, the training the knowledge 
Applicant’s Argument:
 Claims 1-20 stand rejected under 35 U.S.C. § 103 as unpatentable over de Barros Chapiewski et al., U.S. Patent Publication No. 20170352250 (de Barros Chapiewski) and Misra et al., U.S. Patent No. 10,040,628 (Misra). Applicant respectfully traverses the rejection. 
When discussing the element of tracking the item when the item is removed from the parked location, the tracking including determine when the item is moved to a particular location, the examiner cites to de Barros Chapiewski. Specifically, the examiner cites to a portion of de Barros Chapiewski which discloses using tracking devices to track items. 

Additionally, when discussing the element of notifying the user when the item was not returned to the parked location, the notifying calculating a probability that an item was left behind at the particular location, the examiner cites to de Barros Chapiewski. Specifically, the examiner cites to a portion of de Barros Chapiewski, which discloses notifying a user that a tracking device may be lost or left behind. However, nowhere within the cited portion of de Barros Chapiewski (nor anywhere in de Barros Chapiewski) is there any disclosure or suggestion of the notifying calculating a probability that an item was left behind at the particular location, as required by claims 1, 7 and 13. This deficiency of de Barros Chapiewski is not cured by Misra. 
Additionally, de Barros, Chapiewski and Misra, alone or in combination, do not disclose or suggest training the knowledge model to provide a trained knowledge model, the training the knowledge model including performing an object recognition operation to recognize the item, the training using computer vision-based detection when training the knowledge model, as required by claims 1, 7 and 13. 

Claims 2-6 depend from claim 1 and are allowable for at least this reason. Claims 8-12 depend from claim 7 and are allowable for at least this reason. Claims 14-20 depend from claim 13 and are allowable for at least this reason.
Examiner’s Response:
Applicant’s arguments, see page 8 in a remark, file on 08/02/2021, with respect to 1, 7 and 13 have been fully considered and are persuasive.  Therefore, the  rejection of claims 1, 7 and 13 are withdrawn. However, for further consideration, the claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Misra. Please see the rejection below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to method (claims 1-6), system (claim 7-12), and storage medium (claims 13-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:

a) Step 2A: prong 1 analysis:
The claims recite:
-Independent claims 1, 7 and 13
“defining a knowledge model, the knowledge model correlating usage of an item away from a parked location with other locations visited by the user” (Observation).
“tracking the item when the item is removed from the parked location using the trained knowledge model”  (Observation).
“the tracking using physical modeling to detect when the item is removed from the parked location” (Observation).
“determine when the item is moved to a particular location”(Observation).
“determining whether the item is returned to the parked location” (Observation).
“notifying the user when the item was not returned to the parked location” (Observation).
“calculating a probability that an item was left behind at the particular location.” (Mathematical concept)
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.

b) Step 2A: Prong 2 analysis: 
This judicial exception is not integrated into a practical application because it only recites three additional elements, processor, a user interface (Computer vision), sensor and visual analysis.  The claim recites “the training using computer vision based detection when training the knowledge model;”; “the physical modeling comprising one or more of computer vision-based detection, training hand-movement sensors and visual analysis of the user;”. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a user interface (Computer vision), sensor and visual analysis to perform the claimed tracking a location of personal items amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Independent claims 1, 7 and 13 recite the mental process (defining a knowledge model, the knowledge model correlating usage of an item away from a parked location with other locations visited by the user), (tracking the item when the item is removed from the parked location), (determine when the item is moved to a particular location), (determining whether the item is returned to the parked location), (notifying the user when the item was not returned to the parked location). Claims 1, 7 and 13 also include an additionally limitation (calculating a probability that an item was left behind at the particular location). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (calculation).  See MPEP 2106.05(F).
–Claims 2, 8 and 14 recite a mental process (training the knowledge model). The claims 2, 8 and 14 further include an additional element (tuning the probability of the user leaving the item in the particular location over time based on a particular history of the user). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (calculation).  See MPEP 2106.05(F).

-Claims 4, 10 and 16 recite a mental process (the tracking for the item updates an estimation of whether the item is still with user.). 
-Claims 5, 11 and 17 include an additional element (notifying is tunable to change an alerting sensitivity of the user). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (notification).  See MPEP 2106.05(F).
-Claims 6, 12 and 18 recites a mental process (tracking a plurality of items, each of the plurality of items having an associated item type, the tracking the plurality of items taking into account that each associated item type has different features useful when tracking each item.).
-Claim 19 includes an additional element (the computer executable instructions are deployable to a client system from a server system at a remote location). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality.  See MPEP 2106.05(F).
-Claim 20 includes an additional element (the computer executable instructions are provided by a service provider to a user on 3 an on-demand basis). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component 
Dependent claims 2-6, 8-12, and 14-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, not contain additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.
–Claims 2, 8 and 14 recite a mental process (training the knowledge model). The claims 2, 8 and 14 further include an additional element (tuning the probability of the user leaving the item in the particular location over time based on a particular history of the user). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (calculation).  See MPEP 2106.05(F).
-Claims 3, 9 and 15 recite a mental process (a plurality of intervals, each interval of the plurality of intervals having a respective set of features.).
-Claims 4, 10 and 16 recite a mental process (the tracking for the item updates an estimation of whether the item is still with user.). 
-Claims 5, 11 and 17 include an additional element (notifying is tunable to change an alerting sensitivity of the user). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (notification).  See MPEP 2106.05(F).

-Claim 19 includes an additional element (the computer executable instructions are deployable to a client system from a server system at a remote location). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality.  See MPEP 2106.05(F).
-Claim 20 includes an additional element (the computer executable instructions are provided by a service provider to a user on 3 an on-demand basis). However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (service providing).  See MPEP 2106.05(F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 8, 9, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (Pub. No. US 20180137456– hereinafter, Fan) and further in view of Misra et al. (Patent. No. US 10040628– hereinafter, Misra).  
Regarding claim 1, Fan teaches a computer-implementable method for performing an item tracking operation, comprising: defining a knowledge model, the knowledge model correlating usage of an item away from a parked location with other locations visited by the user (Fan, Par.0017], “The environment 100 includes an item inventory 103 comprising a plurality of items to be stored or placed. These items may include furniture, equipment, files, and personal items among other things. Items may be located at a first location 105, such as a storage location. The ; 
training the knowledge model to provide a trained knowledge model, the training the knowledge model including performing an object recognition operation to recognize the item, the training using computer vision based detection when training the knowledge model (Fan,[ Par.0064] “In step 303 the first location is inventoried using a computer cloud-like model and characterized by identifying classifying, virtualizing and tracking the volume availability of the first location. The first location space is measured, RFID tagged and geolocation coded. The characteristics of the first location are then specified ( e.g. free, for rent, cost, 24-hour accessible, etc.). All physical storage spaces, resources and/or capacities will be modeled based on their size, location, vacancy status, distance, agent accessibility and user preferences.”);
tracking the item when the item is removed from the parked location, the tracking including determining when the item is moved to a particular location using the trained knowledge model, the tracking including determining when the item is moved to a particular location (Fan, [Par.0006, lines 1-6], “Embodiments also relate to computer readable media for causing a processor to implement a method including identifying the item to be moved that has been characterized with a set of item attributes” For further clarification, please see [Par.0032, lines 10-35], “These templates can be defined and/or arranged in various ways. For example, in order to move items from living room to dining room, at least two templates will be leveraged. A living room template will allow users to select items that need to be moved out. A dining room template will be used for users to make selected items to be moved into the dining room. Attributes in the templates are closely tied to data models defined above. In an embodiment whatever is defined in the data models may show up in the "FROM" template. FROM template may have more items than what the users specified, but these extra items will be dimmed. "From" and "To" can include aspects of before and after, from one location to another, etc. Execution plans may sometimes include multiple "Prom's" and "Ta's" depending on what is being done. These may be combined in various ways as needed, e.g. additive, using priorities, rule-based, etc. An example of the template may include a moving out to storage template that has location and item specifications such as Kitchen Small, Kitchen Medium, Kitchen Large, Living Small, Living Medium, Living Large. Another example may include a rearrangement template that has location and item specifications such as From Living Sofa Piano, Table; To Family-Sofa, Piano; to Yard-Table. Yet another example may include a remodeling , 
the tracking being performed without using a tracking beacon (Fan , [Par.0061], “Home Status Detection & Audio/Video Triggering Module ( continuously keeps track of all items in the home and their locations, e.g. via RFID, video imaging sensors, etc. even when someone brings something in from outside.” Examiner’s note, the tracking operation to keep track all the movement of items by using RFID, video image sensor that corresponding tracking performance without using a tracking beacon. As it can be seen at Par 0037 in specification of the current invention, the tracking operation can be video scene camera, RFID sensor);
the tracking using physical modeling to detect when the item is removed from the parked location, the physical modeling comprising one or more of computer vision-based detection, training hand-movement sensors and visual analysis of the user (Fan, [Abstract], “The method includes characterizing the item to be moved with a set of item attributes. The method further includes characterizing the first location and the second location with a set of first location attributes and second location attributes.” And [Par.0063, lines 1-8] “In step 301 items are characterized by identifying modeling and tagging each item with an RFID tag. As described above, each item can be identified using a 3-D scanner manually or a 3-D video camera equipped drone or robot. Scanned items will be RFID tagged, geolocation coded, measured and associated with certain characteristics (e.g. rentable, etc.). Each item is then classified ;
determining using the knowledge model whether the item is returned to the parked location (Fan, [Par.0045], “The item storage and retrieval system 101 will collect user behavioral data by tracking the user daily activities and/or preference(s), user's calendar items, individual or group item movement histories as well as user initiated movement request history information. The collected information will use pattern matching mechanism to derive intelligence. Pattern intelligences are applied to two areas. First, the intelligence will be used to shuffle how the items should be inventoried. (One example is when the item storage and retrieval system 101 detects that the keyboard of the computer is being inventoried and retrieved every few hours, it will move the keyboard to a closer and readily accessible storage space.) Second, the pattern will be used to drive non-user initiated moving plans. (One example is when the system detects a user goes to work at 8:00 am and comes back to home at 3:00 pm and continue to work on company computer for another 2-3 hours, a daily moving plan will be established automatically by the system.” Examiner’s note, system keep track when the item is move to an office and when it need to be moved back to home based on the user daily activities. Also see [0046] and [0107]);
However, Fan fail to teach and, notifying the user when the item was not returned to the parked location, the notifying comprising calculating a probability that an item was left behind at the particular location.
teaches determining whether the item is returned to the parked location (Misra, [Column 4, lines 13-14], “It may be determined that the item should be returned to its prior location.” Furthermore, see [Column 15, lines 25-29], “If it is determined that the determined location of the placed item corresponds with the placement location, the example sub-process 1100 returns a notification that the item was placed at the proper location” Therefore, determining the item is placed (returned) to the proper location (the parked location).);
and, notifying the user when the item was not returned to the parked location (Misra, [Column 4, lines 13-19], “It may be determined that the item should be returned to its prior location. As discussed below, the implementations described herein provide a system and method for instructing a user to retrieve the item and relocate it to the inventory area. In addition, position information may be presented to the user to assist the user in properly positioning the item when it is placed.” Furthermore, see [Column 15, lines 29-33], “However, if it is determined that the location of the item does not correspond with the placement location, the example subprocess 1100 return a notification that the item was placed at an improper location, as in 1108” Therefore, the notification if the item was not return to the prior location, wherein, the prior location is considered as the parked location. The system present to the user either the item was located properly or not. ).
the notifying comprising calculating a probability that an item was left behind at the particular location (Misra, [Column 16, lines 30-39], “If it is determined that the similarity score exceeds the similarity threshold and/or if the highest similarity score corresponds with the stored image associated with the proper item position, the .
Fan and Misra are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan’s method and further in view of Misra by having the system is able to identify a location of devices and also notify a user if the devices are potential lost. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly. (Misra, [Column 2, lines 20-31], “This disclosure describes a system and method for assisting users in properly placing items at inventory areas within a materials handling facility. In one example, where an item is to be placed may be distinguished for the user through use of illumination or other techniques to assist the user in quickly identifying the location. Likewise, a proper position of the item may be presented to the user to assist the user in properly positioning the item at the placement location. For example, if the item is to be positioned so that the label on the item is facing out toward the user, the 
Regarding claim 7 is being rejected for the same reason as the claim 1.
Additionally, Fan teaches a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for (Fan, [Par 0125], “The methods described above may be implemented through the use of data processing systems. Often, the data processing system will include a memory for storing software
( e.g. computer program or machine readable computer program code) instructions. Embodiments of the invention may be embodied, at least in part, in software. That is, the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM, volatile RAM, nonvolatile memory, cache or a remote storage device (address able through a network).”):
Regarding claim 13 is being rejected for the same reason as the claim 1.
Regarding claim 2, Fan teaches the method of claim 1, wherein the training comprising tuning the probability of the user leaving the item in the particular location over time based on a particular history of the user (Fan, [Par.0045], “Patterns will be derived from observations, and/or may sometimes be entered manually or via import ( e.g., being obtained from other users in various ways). Observations are 
Regarding claim 8, is being rejected for the same reason as the claim 2.
Regarding claim 14, is being rejected for the same reason as the claim 2.
Regarding claim 3, Fan teaches the method of claim 1, wherein: the knowledge model comprises a plurality of intervals, each interval of the plurality of intervals having a respective set of features (Fan, Par.0029], “The item modeling, classification and tracking component 203 models the plurality of items with needed attributes that can be tracked and searched easily. The data for modeling the items is 
Regarding claim 9, is being rejected for the same reason as the claim 3.
Regarding claim 15, is being rejected for the same reason as the claim 3.
Claims 4-6, 10-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (Pub. No. US20180137456-hereinafter, Fan) further in view of Misra et al. (Patent. No. US 10040628– hereinafter, Misra) and further in view of De Barros Chapiewski et al. (Pub. No. US20170352250– hereinafter, De Barros Chapiewski).  
Regarding claim 4, Fan, as modified in view of Fan in view of Misra and De Barros Chapiewski teaches the method of claim 3, wherein: each time the user transitions between events the tracking for the item updates an estimation of whether the item is still with user  (De Barros Chapiewski, [Par.0128], “The tracking system 100 can identify a tracking device 106 as potentially lost in response to a comparison of current tracking device behavior and location and historical tracking device behavior and location. For instance, the tracking system 100 can determine that a tracking device 106 commonly accompanies a user on the user's way to work based on an analysis of historical location data associated with the tracking device, and can flag the tracking device as potentially lost in response to determining that the tracking device is not accompanying the user on the user's way to work…” The tracking system can notify if the item is not with user when the user on the way to work.),
Fan, Misra and De Barros Chapiewski are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan and Misra’s method and further in view of De Barros Chapiewski by having the system is able to track the user transition between events. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a 
Regarding claim 10, is being rejected as the same reason as the claim 4.
Regarding claim 16, is being rejected as the same reason as the claim 4.
Regarding claim 5, Fan, as modified in view of Fan in view of Misra and De Barros Chapiewski teaches the method of claim 1, wherein: the notifying is tunable to change an alerting sensitivity of the user (De Barros Chapiewski, Par.0049], “The mobile device 102 may further include an intervention engine 340. The intervention engine 340 is configured to, in response to a determination that a tracking device may be lost ( or inadvertently left behind, misplaced, forgotten, stolen, etc.), notify a user that the tracking device may be lost or left behind. In some embodiments, the determination that the tracking device may be lost or left behind may be made by the tracking system 100 and communicated to the mobile device 102, may be made by a different tracking device and communicated to the mobile device, or may be made by the intervention engine 340. Likewise, the intervention engine 340 is configured to, in response to predicting a state of the tracking device, notify a user of the tracking device of the predicted state of the tracking device. The state of the tracking device can be predicted by the tracking system 100 and communicated to the mobile device 102, or may be made by the intervention engine 340. The intervention engine 340 can notify a user of 
Fan, Misra and De Barros Chapiewski are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan and Misra’s method and further in view of De Barros Chapiewski by having the system is able to track the movement of the user’s items. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a predicted state of the tracking device (e.g., the object coupled to the tracking device is likely to be useful to the user). In each of these circumstances, the user is provided with 
Regarding claim 11, is being rejected as the same reason as the claim 5.
Regarding claim 17, is being rejected as the same reason as the claim 5.
Regarding claim 6, Fan, as modified in view of Fan in view of Misra and De Barros Chapiewski teaches the method of claim 1, further comprising: tracking a plurality of items (De Barros Chapiewsk, [Par.0068-Par.0089], “Travel tracking devices: luggage, phone charger, laptop charger, makeup/toiletry bag, passport, digital book/reader, computer, tablet, phone, camera, head phones, air pods, water bottle, jacket, pillow….”),
each of the plurality of items having an associated item type (De Barros Chapiewski, [Par.0060, lines 1-6], “Tracking devices can be organized into collections of tracking devices that are commonly co-located, that may move similarly, that are often kept close together, that are used similarly or for a common purpose, that are attached to related or similar objects, that are associated with a common subject matter, or that behave in a similar way”),
the tracking the plurality of items taking into account that each associated item type has different features useful when tracking each item (De Barros Chapiewski, [Par.0092], “A notification that a tracking device is potentially lost can include information about a last known location of the tracking device (for instance, displayed on a map displayed by a mobile device), can include information identifying the tracking device (such as a name of the tracking device, the identity of the object to 
Fan, Misra and De Barros Chapiewski are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan and Misra’s method and further in view of De Barros Chapiewski by having the system is able to track the movement of the user’s items. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a 
Regarding claim 12, is being rejected as the same reason as the claim 6.
Regarding claim 18, is being rejected as the same reason as the claim 6.
Regarding claim 19 Fan, as modified in view of Fan in view of Misra and De Barros Chapiewski teaches the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (De Barros Chapiewski, [Par.0021], “In particular, a tracking system (also referred to herein as a "cloud server" or simply "server") can maintain user profiles associated with a plurality of users of the tracking device system. The tracking system can associate each user within the system with one or more tracking devices associated the user ( e.g., tracking devices that the user has purchased and is using to track objects owned by the user). If the user's object becomes lost or stolen, the user can send an indication that the tracking device is lost to the tracking system, which is in communication with one or more mobile devices associated with the community of users in communication with the system. The tracking system can set a flag indicating the tracking device is lost. When one of a community of mobile devices that are scanning for nearby tracking devices and providing updated locations to the tracking system identifies a flagged tracking device, the tracking system can associate the received location with the flagged tracking device, and relay the 
Fan, Misra and De Barros Chapiewski are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan and Misra’s method and further in view of De Barros Chapiewski by having the system is able to track the movement of the user’s items. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a predicted state of the tracking device (e.g., the object coupled to the tracking device is likely to be useful to the user). In each of these circumstances, the user is provided with important or useful information before the user realizes that such information would be 
Regarding claim 20 Fan, as modified in view of Fan in view of Misra and De Barros Chapiewski teaches the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (De Barros Chapiewski, [Par.0020], “Embodiments described herein detail functionality associated with a tracking device. A user can attach a tracking device to or enclose the tracking device within an object, such as a wallet, keys, a car, a bike, a pet, or any other object that the user wants to track. The user can then use a mobile device (e.g., by way of a software application installed on the mobile device) or other device or service to track the tracking device and corresponding object. For example, the mobile device can perform a local search for a tracking device attached to a near-by object. However, in situations where the user is unable to locate the tracking device using their own mobile device (e.g., if the tracking device is beyond a distance within which the mobile device and the tracking device can communicate), the user can leverage the capabilities of a community of users of a tracking device system. “Therefore, the tracking system provide to a user on an on-demand basis (tracking the location of use’s belongings) Furthermore, see [Par.0103, lines 1-8], “In some embodiments, the tracking system 100 notifies a user that a tracking device is potentially lost if the tracking device is not located with a threshold distance of the user's mobile device and if the tracking device is coupled with an object the user uses regularly. For example, the user may be notified as 
Fan, Misra and De Barros Chapiewski are analogous in arts because they have the same filed of endeavor of identify and tracking the location of devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Fan and Misra’s method and further in view of De Barros Chapiewski by having the system is able to track the movement of the user’s items. The modification would have been obvious because one of the ordinary skills in art would be motivated to assist the user to prevent losing the personal items and locate an item properly (de Barros Chapiewski, [Par.0182], “The tracking device interventions described herein can beneficially enable a user to know that a tracking device is lost before the user even realizes the tracking device is lost. Likewise, a tracking device intervention can remind a user to bring an object coupled to a tracking device with the user when the user moves from a first location to a second location (e.g., on the way to work) before the user gets too far away from the first location. In addition, a tracking device intervention can suggest a user take an action (such as bringing an object coupled to a tracking device) based on a predicted state of the tracking device (e.g., the object coupled to the tracking device is likely to be useful to the user). In each of these circumstances, the user is provided with important or useful information before the user realizes that such information would be important or useful, thereby beneficially improving a user's experience with the tracking device and the tracking system 100.”).
Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2128        
/OMAR F FERNANDEZ RIVAS/           Supervisory Patent Examiner, Art Unit 2128